Citation Nr: 1810600	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-31 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served active duty from July 1989 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2013 and May 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2016, the Veteran presented sworn testimony on both appealed issues during a hearing held at the RO, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported that his thoracic spine was injured at Fort McCoy in or about 1987 or 1988.  Service treatment records indicate that X-rays taken in 1992 show a compression fracture at T7.  A medical report of November 1992 showed minimal compression deformity in vertebral body of T7, but no interval change in degree of compression since April 1992.  The reported noted normal alignment of the thoracic spine.  In 1993, the Veteran was treated in service with physical therapy for his spinal injury.  

During the September 2016 hearing, the Veteran stated that his knee and back injuries occurred at the same time.  He said he has been experiencing pain since that time.  He alternately maintains that his back disability is aggravated by his service connected knee disability.

A May 2013 VA examination identified degenerative changes of the thoracic spine.  However, noting that the Veteran was seen for an injury at T7 in service, the examiner appeared to state that the current degenerative changes of the thoracic spine were not caused by the inservice injury.  The examiner further explained that the changes seen in the thoracic spine were related to congenital curve of the thoracic spine and were an incidental finding in service.  He added that the Veteran's present complaints of low back pain were not related to service.  Such was supported by the finding that the Veteran did not complain of low back pain in service.

In October 2016, the Veteran submitted a private medical opinion from Dr. D.T. opining that the Veteran's current condition of chronic thoracic back pain is at least as likely as not related to the fall he had during service.  No underlying disability was identified.  Pain is not a disability for VA purposes. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  There was also no rationale provided with the seemingly positive opinion.
  
With respect to his left knee, the Veteran testified that his knee condition continued to worsen, and that his doctor predicted that he would need a knee replacement in the next year.  A supporting September 2016 private medical opinion from Dr. D.T. stated that the Veteran's degenerative joint disease of the left knee was getting progressively worse with increased pain, limiting activities.  The Veteran is thereby entitled to a new VA examination as there is evidence that his disability has worsened since the last examination, which was conducted in 2015.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

In consideration of the above, the Board finds that finds that an additional examination is necessary to adjudicate the claims.




Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, associate any updated treatment records regarding the Veteran's thoracic spine and knee disability with the claims file, to include surgery, knee replacement, and physical therapy notes.

2. Next, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed back disorder.  The claims file, including this remand, should be reviewed by the examiner and such review should be noted in the examination report.

a)  Identify/diagnose any disability of the thoracic spine that presently exists or has existed during the pendency of the appeal, to include degenerative arthritis at T7.

b) After establishing a diagnosis or diagnoses, the examiner is to determine whether it is at least as likely as not (a 50 percent or better probability) that the identified thoracic spine disabilities: 

i. had their onset in or were otherwise etiologically related to a fall as described by the Veteran's lay statements, or in any other way to the Veteran's service.  The clinical significance of the in-service compression fracture at T7 should be discussed.

ii. were caused by the Veteran's service connected left knee disability.

iii. were aggravated (worsened) by the Veteran' service connected left knee disability.

A complete rationale for all conclusions expressed should be set forth in the report of examination. If the examiner is unable to provide the requested opinions without resort to undue speculation, he or she should explain why this is the case.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his knee disability.  The claims file, including this remand, should be reviewed by the examiner and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Active and passive range of motion testing as well as weight-bearing and nonweight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  If any test is not deemed warranted, such should be identified and explained.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should determine whether there is instability or recurrent subluxation of the left knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation.  In so doing, and if applicable, the examiner must specifically address the Veteran's use of any assistive devices such as canes and braces and discuss any of the Veteran's assertions that the has knee instability.  

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




